The opinion of the Court was drawn up by
Appleton, C. J.,
The road, as petitioned for, is a county road, running from a designated point in Lyman, through Dayton, to the line of the city of Biddeford, thence, through a part of Biddeford, to Main street in said city. By the Act of 1855, incorporating the city of Biddeford, c. 408, § 7, it is provided that "the county commissioners for York *194county shall have power to lay out, within said city, any part of any new county road that shall by them .be laid out in any adjoining town or towns, and shall pass thence into or through said city, according to the provisions of law,” &c. The county commissioners, therefore, manifestly erred in supposing they had no jurisdiction over the road in question.
The appeal was properly taken. By R. S., 1.857, c. 18, § 34, all parties interested, who appear at the time of hearing before the county commissioners, may appeal, and, it is not questioned, that the petitioners are parties interested, nor that they so appeared. The appeal, therefore, was erroneously dismissed. Exceptions sustained.

Appeal allowed'.

Cutting, Davis, Kent and Walton, JJ., concurred.